JONES, Senior Judge
(concurring):
I agree with Judge Reed’s opinion except as it finds that trial defense counsel “preserved the issue” for our review as it relates to the defense’s opportunity to submit matters pursuant to Rules for Court-Martial 1105 and 1106(f)(4).1 In fact, the staff judge advocate recognized that the convening authority’s action was premature and provided defense counsel the opportunity to submit any matters that he wished. Counsel’s choice to withhold those matters from the convening authority waived the error.
I recognize that defense counsel was faced with a tactical decision to make. Had he submitted the material at the time, we would have concluded that the defense had gotten all that they were entitled to and that any error was waived. Defense . counsel instead took the position that even though he had material to submit, he would not because the accused had been put “in the position of changing [the convening authority’s mind] rather than simply persuading [him] to show leniency.” This, according to counsel, was more than the Rules for Courts-Martial require. I disagree. There is no indication that this convening authority was wedded to his earlier action and that matter submitted to him would have fallen on deaf ears. Convening authorities are daily asked by counsel and accused to reconsider their positions based upon new matter presented as part of pretrial negotiation involving forum, the referral of specific charges, and limitations on sentence. I see no difference in this context, especially where as here the convening authority has been told that his earlier action was in error. In fact, if throughout the appeal process the same individual remained the convening authority, I would have no hesitation in returning the record to him had we not adopted the reasoning of Hicklin. The upshot then would have been to delay the submission of the defense material held in hand by counsel for well over a year with no different outcome.

. Trial defense counsel certainly preserved the defense right to submit such matters to the convening authority at that time.